[g201708091659506343241.jpg]

Exhibit 10.2

 

TECHTARGET, INC.

RESTRICTED STOCK UNIT AGREEMENT

 

TechTarget, Inc., a Delaware corporation (the “Company”), hereby grants the
following restricted stock units pursuant to its 2017 Stock Option and Incentive
Plan and subject to the terms and conditions attached hereto and incorporated
herein by reference.

NOTICE OF GRANT

 

Name of recipient (the “Participant”):

 

Grant Date:

 

Number of Restricted Stock Units (“RSUs”) granted:

 

Vesting Start Date:

 

Vesting Schedule:

 

Vesting Date

Number of Shares that Vest on Vesting Date

 

1/3rd

 

1/3rd

 

1/3rd

All vesting is dependent on the Participant remaining an Eligible Participant,
as provided herein.

 

This grant of RSUs satisfies in full all commitments that the Company has to the
Participant with respect to the issuance of stock, stock options or other equity
securities.

 

 

 

TECHTARGET, INC.

 

 

 

 

 

 

By:

 

Signature of Participant

 

Name: Charles D. Rennick

 

 

Title: Vice President & General Counsel

 

 

 

 

Street Address

 

 

 

 

 

 

 

 

 

 

 

City/State/Zip Code

 

 

 

 

 




[g201708091659506693241.jpg]

--------------------------------------------------------------------------------

 

TECHTARGET, INC.

RESTRICTED STOCK UNIT AGREEMENT

INCORPORATED TERMS AND CONDITIONS

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 

1.

Award of Restricted Stock Units.

In consideration of services rendered and to be rendered to the Company or any
of its subsidiaries or other affiliates, by the Participant, the Company has
granted to the Participant, subject to the terms and conditions set forth in
this Restricted Stock Unit Agreement (this “Agreement”) and in the Company’s
2017 Stock Option and Incentive Plan (the “Plan”), an award with respect to the
number of restricted stock units (the “RSUs”) set forth in the Notice of Grant
that forms part of this Agreement (the “Notice of Grant”). Each RSU represents
the right to receive one share of Common Stock, $0.001 par value per share, of
the Company (the “Common Stock”) upon vesting of the RSU, subject to the terms
and conditions set forth herein.  

 

2.

Vesting.

The RSUs shall vest in accordance with the Vesting Schedule set forth in the
Notice of Grant (the “Vesting Schedule”).  Upon the vesting of the RSUs, the
Company will deliver to the Participant, for each RSU that becomes vested, one
share of Common Stock, subject to the payment of any taxes pursuant to Section
7. The Common Stock will be delivered to the Participant as soon as practicable
following each vesting date, but in any event within 30 days of such date.

 

3.

Forfeiture of Unvested RSUs Upon Cessation of Service.

In the event that the Participant ceases to be an employee, director or officer
of, or consultant or advisor to, the Company or its applicable subsidiary or
affiliate, as applicable, the employees, officers, directors, consultants, or
advisors of which are eligible to receive awards under the Plan (an “Eligible
Participant”), for any reason or no reason, with or without cause, all of the
RSUs that are unvested as of the time of such cessation shall be forfeited
immediately and automatically to the Company, without the payment of any
consideration to the Participant, effective as of such cessation.  The
Participant shall have no further rights with respect to the unvested RSUs or
any Common Stock that may have been issuable with respect thereto.

 

4.

Restrictions on Transfer.

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any RSUs, or any interest therein. The Company shall not be required to treat as
the owner of any RSUs or issue any Common Stock to any transferee to whom such
RSUs have been transferred in violation of any of the provisions of this
Agreement.

 

- 2 -

 

--------------------------------------------------------------------------------

 

 

5.

Rights as a Shareholder.

The Participant shall have no rights as a stockholder of the Company with
respect to any shares of Common Stock that may be issuable with respect to the
RSUs until the issuance of the shares of Common Stock to the Participant
following the vesting of the RSUs.  

 

6.

Provisions of the Plan.

This Agreement is subject to the provisions of the Plan, a copy of which can be
obtained by the Participant by emailing legal@techtarget.com. The Participant
hereby acknowledges and agrees to be bound by all the terms and provisions of
the Plan.

 

7.

Tax Matters.  

(a)Acknowledgments; No Section 83(b) Election. The Participant acknowledges that
he or she is responsible for obtaining the advice of the Participant’s own tax
advisors with respect to the award of RSUs and the Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents with respect to the tax consequences relating to the
RSUs.  The Participant understands that the Participant (and not the Company)
shall be responsible for the Participant’s tax liability that may arise in
connection with the acquisition, vesting and/or disposition of the RSUs. The
Participant acknowledges that no election under Section 83(b) of the Internal
Revenue Code, as amended, is available with respect to RSUs.  

(b)Withholding.  The Participant acknowledges and agrees that the Company has
the right to deduct from payments of any kind otherwise due to the Participant
any federal, state, local or other taxes of any kind required by law to be
withheld with respect to the vesting of the RSUs. The Company shall withhold
shares of Company common stock to be issued pursuant to the issuance of Shares
pursuant to the vesting of the RSUs with an aggregate fair market value as of
the date of withholding that would satisfy the withholding amount due. The
Company shall not deliver any shares of Common Stock to the Participant until it
is satisfied that all required withholdings have been made.  

 

8.

Miscellaneous.

(a)Authority of Compensation Committee. In making any decisions or taking any
actions with respect to the matters covered by this Agreement, the Compensation
Committee shall have all of the authority and discretion, and shall be subject
to all of the protections, provided for in the Plan.  All decisions and actions
by the Compensation Committee with respect to this Agreement shall be made in
the Compensation Committee’s discretion and shall be final and binding on the
Participant.

(b)No Right to Continued Service. The Participant acknowledges and agrees that,
notwithstanding the fact that the vesting of the RSUs is contingent upon his or
her continued status as an Eligible Participant, this Agreement does not
constitute an express or implied promise of continued service relationship with
the Participant or confer upon the Participant any rights with respect to a
continued service relationship with the Company or any subsidiary or other
affiliate of the Company.

- 3 -

 

--------------------------------------------------------------------------------

 

(c)Section 409A. The RSUs awarded pursuant to this Agreement are intended to be
exempt from or comply with the requirements of Section 409A of the Internal
Revenue Code and the Treasury Regulations issued thereunder (“Section
409A”).  The delivery of shares of Common Stock on the vesting of the RSUs may
not be accelerated or deferred unless permitted or required by Section 409A.

(d)Participant’s Acknowledgements. The Participant acknowledges that he or she:
(i) has read this Agreement; (ii) has been represented in the preparation,
negotiation and execution of this Agreement by legal counsel of the
Participant’s own choice or has voluntarily declined to seek such counsel; (iii)
understands the terms and consequences of this Agreement; and (iv) is fully
aware of the legal and binding effect of this Agreement.

(e)Change in Control. In the event of Change in Control Event (as defined in the
Plan), the provisions of Section 11(c)(3) of the Plan shall govern the RSUs
granted under this Agreement.

(f)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.  

(g)Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Compensation Committee of the Board of Directors of the Company.

(h)Notice. Each notice relating to this Agreement shall be in writing and
delivered in person or by first class mail, postage prepaid, to the address as
hereinafter provided.  Each notice shall be deemed to have been given on the
date it is received.  Each notice to the Company shall be addressed to it at its
office at 275 Grove St. Newton, MA 02466 Attn:  General Counsel. Each notice to
the Participant shall be addressed to the Participant at the Participant’s
address provided on the Notice of Grant.

(i)Governing Law; Dispute Resolution. This Agreement shall be construed,
interpreted and enforced in accordance with the internal laws of the State of
Delaware without regard to any applicable conflicts of laws provisions.  

 

- 4 -

 